-DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Gokmen et al (US 2017/0109628).
As to claim 1, Gokmen et al an artificial-intelligence decision-making core system with neural network (paragraph 0055]...ANNs, also known as neuromorphic or synaptronic systems, are computational systems that can estimate or approximate other functions or systems, including, artificial intelligence), the system comprising: 
an unsupervised neural-network interface module (paragraph [0065]...unsupervised and hybrid) which comprises at least a computing device (paragraph [0055]...computational systems) for receiving raw data (paragraph [0057]...upstream inputs 112, 114), wherein an interface (paragraph [0099]...neuron interface 1908) of the unsupervised neural-network interface module for receiving the raw data is applicable for trained data from external non-specific models (paragraph [0073]...the necessary weights for the computations are supplied to the systolic array from external locations); 
a neuro-computing sub-system (paragraph [0080]... two-dimensional (2D) crossbar array 800) which comprises at least a computing device coupled to the unsupervised neural-network interface module, wherein the neuro-computing sub-system is configured to perform a pre-processing computing process on the raw data for obtaining pre-processed data, and then to perform a neuron operation process capable of dynamically updating neuron node (paragraph [0063]...all possible connections between nodes are allowed. Because loops are present in this type of network, under certain operations, it may become a non-linear dynamical system that changes continuously until it reaches a state of equilibrium. Feedback networks are often used in associative memories and optimization problems, wherein the network looks for the best arrangement of interconnected factors), and then to derive corresponding non-linear analyzed data and decision- making data, via a non-linear principle component analysis (PCA) computing process (paragraph [0082]...the non-linear characteristics of RPU 820 are used to perform multiplication operations locally at RPU 820 using stochastic computing); 
and a residual-backpropagation sub-system (paragraph [0089]... SRPU  weight update rule), in cooperation with the neuro- computing sub-system, for performing a residual compensation computing process based on the non-linear analyzed data to generate system tuning information and residual-feedback data (paragraph [0089]... the results of a comparison between the classification error rates of the SRPU  weight update rule and classification error rates of the FP SRPU  weight update rule by analyzing the problem of training deep neural network using the backpropagation algorithm with a probabilistic update rule as defined in the above-described SRPU SRPU  weight update rule and compare the results against a baseline using the above-described FP SRPU  weight update rule), or training-breaker information, and to deliver the system tuning information and the residual-feedback data, or the training-breaker information to the neuro-computing sub-system, so as to facilitate the neuro-computing sub-system to derive decision-making data with  individuality and applicability (paragraph [0096]... he output neurons/nodes evaluate the classification error, and then propagate this classification error back in a manner similar to the forward pass, which results in a vector matrix multiplication being performed in the opposite direction. For each data set, when the forward pass and backward pass are completed, a weight update is performed. Basically, each weight will be updated proportionally to the input to that weight as defined by the input neuron/node and the error computed by the neuron/node to which it is connected).

Allowable Subject Matter
Claims 2 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/           Primary Examiner, Art Unit 2128